Case: 15-41725      Document: 00513549065         Page: 1    Date Filed: 06/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                      No. 15-41725                     June 15, 2016
                                                                      Lyle W. Cayce
UNITED STATES OF AMERICA,                                                  Clerk


                                                 Plaintiff-Appellee

v.

ELEAZAR ACOSTA-MOSQUEDA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:15-CR-7-3


Before GRAVES, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Eleazar Acosta-Mosqueda pleaded guilty, pursuant to a written plea
agreement, to conspiracy to transport aliens within the United States, and he
was sentenced to 60 months in prison and to three years of supervised release.
The district court’s judgment was entered on October 7, 2015.                              Acosta-
Mosqueda filed a pro se notice of appeal no earlier than December 8, 2015, and
sought leave to proceed in forma pauperis (IFP) on appeal. Because the notice
of appeal was not filed within 14 days of the entry of judgment or within the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41725     Document: 00513549065     Page: 2   Date Filed: 06/15/2016


                                  No. 15-41725

30-day period for filing an extension of time to file a notice of appeal, the
district court determined that the notice of appeal was untimely and denied
the motion to proceed IFP on that basis. See FED. R. APP. P. 4(b)(1)(A), (b)(4).
      This court can dismiss an appeal during consideration of an interlocutory
motion if the appeal “is frivolous and entirely without merit.” 5TH CIR. R. 42.2.
Acosta-Mosqueda did not file a notice of appeal within 14 days after the entry
of the criminal judgment, and his notice of appeal was filed beyond the time
for extending the appeal period. See FED. R. APP. P. 4(b)(1)(A), (b)(4). Thus,
the district court did not err in enforcing the time limitations set forth in Rule
4(b), and denying the IFP motion, and this court may not reverse its decision
to do so. See United States v. Leijano-Cruz, 473 F.3d 571, 574 (5th Cir. 2006).
Because the instant appeal is without arguable merit, Acosta-Mosqueda’s
motions to proceed IFP and for the appointment of counsel are denied, and the
appeal is dismissed as frivolous. See 5TH CIR. R. 42.2.
      APPEAL DISMISSED; MOTIONS DENIED.




                                        2